Citation Nr: 9907715	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  96-46 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for status post 
residuals of a gunshot wound of the left leg, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an effective date earlier than March 9, 
1995, for a grant of an initial rating for service-connected 
bilateral hearing loss.

3.  Entitlement to an effective date earlier than March 9, 
1995, for a grant of an initial rating service-connected 
tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
November 1945.  This case comes to the Board of Veterans' 
Appeal (Board) on appeal from a September 1995 rating 
decision of the Department of Veterans Affairs (VA), regional 
office located in St. Petersburg, Florida (RO), which granted 
entitlement to an increased rating to 10 percent for status 
post residuals of a gunshot wound of the left leg and denied 
entitlement to service connection for bilateral hearing loss 
and tinnitus.  The veteran filed a timely notice of 
disagreement, and was issued a statement of the case in 
August 1996.  In October 1996, the veteran filed a timely 
substantive appeal.  See 38 C.F.R. § 20.302(b) (1998).  In 
May 1997, the veteran presented testimony at a hearing before 
the Hearing Officer at the RO.  Based on the findings of the 
Hearing Officer's, the RO confirmed and continued the denial 
of the veteran's increased rating claim by a rating decision 
issued in July 1997.  Additionally, the RO granted service 
connection for bilateral hearing loss, and assigned a 30 
percent disability rating, and granted service connection for 
tinnitus, and assigned a noncompensable evaluation.  
Thereafter, the veteran was issued a supplemental statement 
of the case as to his increased rating claim.  Subsequently, 
the veteran expressed his dissatisfaction as to the effective 
dates assigned for the initial ratings assigned for his 
service-connected bilateral hearing loss and tinnitus.  


REMAND

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  This includes the duty 
to obtain VA examinations which provide an adequate basis 
upon 

which to determine entitlement to the benefit sought, as well 
as the duty to obtain all relevant treatment records referred 
to by the veteran.  Littke v. Derwinski, 1 Vet. App. 90 
(1991).  Examinations must also address the rating criteria 
in relation to the veteran's symptoms.  Johnson v. Brown, 9 
Vet. App. 7 (1996).  Consequently, examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

VA also has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issue raised in the record and to explain the 
reasons used to support the conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. § 4.1 (1998), that 
requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2 (1998) which requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.10 (1998) states that, in cases of functional 
impairment, evaluations are to be based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  These requirements for the 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decision based upon a single, incomplete or inaccurate report 
and to enable VA to make a more precise evaluation of the 
disability level and any changes in the condition.

By a rating decision issued in February 1946, the veteran was 
granted service connection and assigned a 10 percent 
disability evaluation for a bullet wound of the left leg.  
However, following additional medical examination, the RO 
reduced the veteran's disability evaluation to a 
noncompensable rating.  The veteran was informed of this 
adverse determination by rating decision and VA letter issue 
in February 1947.  He did not initiate an appeal, and the 
decision became final.  In 

March 1995, the RO received the veteran's claim for increase.  
By rating decision issued in September 1995, the veteran was 
granted an increased rating to 10 percent.  This schedular 10 
percent evaluation has been confirmed and continued to date.

With regard to his service-connected shell fragment wound of 
the left leg, it is noted that the veteran was last afforded 
VA examination in April 1995, approximately 4 years ago, and 
that medical evidence submitted since that time is inadequate 
for the purpose of determining the nature and severity of 
these disabilities.  See Proscelle v. Derwinski, 2 Vet. App. 
629 (1992) (where an appellant claims a condition is worse 
than when "originally rated," and the available evidence is 
"too old" for an adequate evaluation of the appellant's 
current condition, VA's duty to assist includes providing a 
new examination).  In addition, it is noted that during the 
course of his personal hearing, the veteran referred to 
private treatment records which have not been associated with 
his claims folder.  

As to the veteran's bilateral hearing loss and tinnitus 
claims, the Board notes that the Hearing Officer granted 
service connection and assigned initial disability ratings 
effective from March 9, 1995.  Subsequently, a July 1997 VA 
Form 21-4138 expressed dissatisfaction with the effective 
dates assigned for bilateral hearing loss and tinnitus.  The 
Board construes this correspondence as a timely filed notice 
of disagreement under the provisions of 38 C.F.R. § 20.201 
(1998), as it was received within applicable delimiting 
period.  However, the veteran was never issued a statement of 
the case as to the issues of entitlement to the effective 
dates assigned for the initial ratings for his service-
connected bilateral hearing loss and tinnitus. 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran should be requested to 
identify all sources of treatment 
received for his service-connected 
gunshot wound of the left leg, to include 
Dr. Saren (sic) and Dr. Sendishu (sic), 
and to furnish signed 

authorizations for release of private 
medical records to the VA.  Copies of the 
medical records from all sources 
identified, including VA records not 
already of record, should then be 
requested.  All records obtained should 
be added to the claims file.

2.  The RO should then schedule the 
veteran for a VA examination, to include 
separate neurologic and orthopedic if 
deemed necessary by the examiner, to 
determine the current nature and extent 
of his service-connected gunshot wound 
residuals of the left leg.  All pertinent 
symptomatology and findings should be 
reported in detail, to include organic 
changes, loss of reflexes, or any muscle 
atrophy that is the result of the 
veteran's service-connected gunshot 
wound.  Motor deficit and functional 
disability should be addressed.  Any 
indicated diagnostic tests and studies 
should be accomplished, to include nerve 
conduction tests.  In reporting the 
pertinent findings, the examiner is asked 
to identify the specific Muscle Group(s), 
if any, involved with the veteran's 
service-connected gunshot wound injury.  
The examiner should also be requested to 
identify neurologic deficits, if any, 
that are attributable to the veteran 
service-connected left leg disability.  
The examiner should express an opinion as 
to whether the veteran's residual gunshot 
wound disability to the pertinent Muscle 
Group(s) is slight, moderate, moderately 
severe, or severe.  Additionally, the 
examiner should express an opinion as to 
whether the veteran's residual neurologic 
disability as a result of his 
service-connected gunshot wound is mild, 
moderate or severe.  A complete rationale 
for any opinions expressed 

should be provided.  The claims file must 
be made available to the examiner prior 
to the examination to facilitate a 
thorough, longitudinal review of the 
evidence.  

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (1998).

4.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that the foregoing 
development has been conducted and 
completed in full.  If this development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
report(s).  If the examination report(s) 
does not include fully detailed 
descriptions of pathology and all test 
reports, special studies, or adequate 
responses to the specific opinions 
requested, that report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  See Green v. Derwinski, 1 
Vet. App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

5.  After the above actions have been 
completed, the RO should readjudicate the 
veteran's claim for an increased 

rating for status post residuals of a 
gunshot wound of the left leg.  
Thereafter, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
accorded a reasonable time to respond 
thereto.  The issue of entitlement to a 
rating in excess of 10 percent for the 
veteran's service-connected left leg 
disorder should then be returned to the 
Board for further appellate 
consideration.  

6.  The RO should also issue the veteran 
and his representative a statement of the 
case with regard to the veteran's claims 
of entitlement to effective dates earlier 
than March 9, 1995, for the initial 
rating for his service-connected 
bilateral hearing loss and tinnitus.  The 
veteran and his representative must be, 
and hereby are, notified that a timely 
substantive appeal must be filed in order 
to perfect any appeal as to one or both 
issues, and without such the Board will 
not have jurisdiction.

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) has stated that compliance by the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).  This claim must be afforded 
expeditious treatment by the RO.  The law requires that all 
claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part 

IV, directs the regional offices to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  No action is required by the veteran until he 
receives further notice; however, he may present additional 
evidence or argument while the case is in remand status at 
the RO.  Cf. Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992). 



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 8 -


